Title: From George Washington to Elizabeth Willing Powel, 4 December 1798
From: Washington, George
To: Powel, Elizabeth Willing



My dear Madam,
Eight Street [Philadelphia]Tuesday 4th Decr 1798

Receive, I pray you, my best thanks for the Prints you had the goodness to send me; and my acknowledgments of your kind, and obliging offer to chuse some thing handsome, with which to present Miss Custis. The difference between thirty & Sixty (or more) dollars, is not so much a matter of consideration, as the appropriate thing.
I presume, she is provided with a Muff; of a tippet I am not so certain; but a handsome Muslin, or any thing else, that is not the whim of the day, cannot be amiss. The cost of which, when furnished, you will please to announce to me. Is there any thing—not of much cost—I could carry Mrs Washington as a memento that she has not been forgotten, in this City? And let me tresspass upon your goodness to procure the second edition of the present (on my acct) that you intend for Eliza Law. Without which, a contest (regardless of right—no unusual thing)—in which an innocent Baby may become the Victim of strife.
My present expectation is, that We shall close the business which brought me here, by Friday—Saturday at farthest; when my journey will commence. But before my departure I shall, most assuredly, have the honor of paying my respects to you. With the greatest respect & Affecte. I am always Yours

Go: Washington

